DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a curable resin composition, classified in C09D133/00.
II. Claims 13-23, drawn to a flow cell of a cured resin composition and method of making, classified in G01N15/14.
Inventions I and II (claims 13-22) are related as mutually exclusive species (curable resin vs cured product) in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product (curable resin) is deemed to be useful as a dental filler (see rejections under 35 USC 103 below) and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants. 
Inventions I and II (claim 23) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group I is useful as dental filler.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
(a)  the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one invention would not likely be applicable to another invention; in particular, as shown below, curable resin compositions of the recited type of Group I can be used in other applications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Juliet Kavanaugh on 20 October 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this s 13-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “low or no autofluorescence” in two wavelength ranges. 
As an initial matter, the term “autofluorescence” is typically applied to natural fluorescence occurring in biological materials, not the polymeric resin compositions claimed in claims 1-12. For this reason, the term “autofluorescence” is interpreted broadly to include any fluorescence in the material at the recited wavelengths. The specification does not have a reasonably ascertainable definition for what constitutes “low” autofluoroescence. While claims 2-5 also recite grey values, alternatively, in blue and green wavelengths, none of these specify a threshold for one or other of blue green wavelengths. Moreover, the grey value is appears to be a measure of fluorescent intensity, the measure of which is dependent on the specific instrument type and settings used, such as gain (see, e.g., US 2013/0040854, para. 0040). Since the grey values in claims 2-5 are recited as an absolute value, and not in comparison 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-057270 A (“Shimosoyama”).
A partial machine translation is provided with this action.
As to claims 1-6 and 9, Shimosoyama teaches a light curable silicone composition (para.0001). Shimosoyama teaches the silicone exemplified by MPS (bis((meth)acryloxypropyl)polydimethylsiloxane) as required by claim 6 (para. 0018, Table 1). Shimosoyama teaches the use of photopolymerization initiator, and specifically suggests diphenyl (2,4,6-trimethylbenzoyl)phosphine oxide (para. 0022) as required by claim 9. 
While Shimosoyama does not recite low or no autofluorescence or the grey values required by claim 1-5, Shimosoyama suggests the same combination of free radical curable resin matrix including an acrylate and silicone, and same free radical photoinitiator, especially preferring acylphosphine oxides, and thus suggests compositions having the same composition as recited, and would therefore be expected to have the same low autofluorescence corresponding to the grey values required by claims 1-5. As such, it would be an obvious modification to obtain compositions having the same autofluorescence, given that Shimosoyama suggests compositions of the same material.
As to claim 8, Shimosoyama teaches that the photosensitizer may be benzoin ethyl ether (para. 0022), which is another name for 2-ethoxy-2-phenylacetophenone, and as such, the use of the recited compound is an obvious variation suggested by Shimosoyama.

As to claim 11, Shimosoyama teaches the use of preferably 40 to 90 wt % of the curable resin (para. 0020), and preferably 1 to 6 wt % of photoinitiator (para. 0029), which provides a weight ratio of free radical curable resin matrix to free radical photoinitiator of 1:99 to 85:15, which substantially overlaps the recited range. Shimosoyama teaches the use of components in these ranges provides curability while maintaining transmittance (para. 0029). As such, the use of the photoinitiator in the recited range is an obvious modification suggested by Shimosoyama for curability and transmittance.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-057270 A (“Shimosoyama”) in view of WO 2007/079070 A1 (“Craig”).
As to claim 9, Shimosoyama does not disclose the recited photoinitiator. However, Craig teaches free radical polymerizable compositions for dental purposes, and teaches the use of polycyclic aromatic compounds, including 2-ethyl-9,10-dimethoxyanthracene (pp. 17-19), and that the use of such compositions can accelerate the rate of polymerization of polymerizable resin in a photoinitiator, and as such, the use of such compound in a photoinitiator is an obvious modification of the free radical polymerizable composition of Shimosoyama.

Claim(s) 1-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0163570 (“Vanmaele”) as evidenced by Scifinder properties of CAS 75980-60-8 (“Scifinder”).
As to claims 1-6 and 9, Vanmaele teaches radiation curable compositions having an initiator and a polyhedral oligomeric silsesquioxane, including silsesquioxane acrylates having curable functional group (see Table I), thus a radically polymerizable compound having a silicone group and an acrylate 
Vanmaele does not state the low or no autofluorescence required by claim 1, nor the grey values recited by claims 2-5. However, it would be obvious to a person of ordinary skill in the art to prepare a curable composition of (meth)acryl functional polyorganosilsesquioxane and the phosphine oxide photoinitiator as Vanmaele suggests these components, and further that such identical composition would have the recited properties of claims 1-5.
As to claim 11, Vanmaele teaches preferably 1 to 10 wt % of photoinitiator in the ink (para. 0077), or approximately 99:1 to 90:10 in terms of the POSS to the photoinitiator.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0163570 (“Vanmaele”) as evidenced by Scifinder properties of CAS 75980-60-8 (“Scifinder”) as applied to claim 1, further in view of US 5,054,872 (“Fan”).
As to claim 12, while not exemplified, Vanmaele teaches combinations of curable POSS compounds (para. 0056), including epoxy functional POSS (table 1, L32-L47), and one or more photoinitiators, including triarylsulfonium salts (para. 0071), which are photoacid generators suitable for curing epoxy resins, as taught by Fan, 8:18-9:10, to be photoacid generators for epoxy resins. As such, it would be an obvious modification suggested by Vanmaele to include epoxy POSS compounds, and triarylsulfonium salts as photoacid generators for epoxy resin, thereby arriving at the invention of claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 7, 8, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/515,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 13 recites a resin composition comprising acrylate, siloxane, free radical photoinitiator, and teaches low or no autofluorescence in the same recited wavelengths as required by claim 1. Copending claim 13 also recites the free radical photoinitiators required by claim 7 and 8, and the epoxy resin matrix and photoacid generator required by claim 12. Given this, the invention of claims 1, 7, 8, and 12 would be obvious as the compositions of copending claim 13 meets all the recited limitations of these claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764